Citation Nr: 1531666	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to an initial disability rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and September 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the September 2006 decision, the RO granted service connection for a psychiatric disability and assigned an initial rating of 10 percent; the rating was later increased to 50 percent with the initial effective date unchanged.  In that September 2006 decision, the RO also denied service connection for a skin disorder, claimed by the Veteran as jungle rot.  In the September 2006 decision, the RO denied a TDIU.  

In December 2010, the Board remanded these issues to the agency of original jurisdiction (AOJ) for development.  Following return of the issues to the Board, the Board denied the appeal as to the PTSD and TDIU issues in a May 2013 decision and again remanded the skin issue to the AOJ for additional development.  

The Veteran appealed the denial of the PTSD ratings issue and the TDIU to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a decision in which it vacated the May 2013 Board decision as to the denials of a higher rating for PTSD and a TDIU, and remanded them to the Board for readjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND
      
      PTSD and TDIU Issues

In the Board's December 2010 Remand, it directed that VA provide the Veteran a psychiatric examination and obtain a medical opinion on the question of whether his service-connected disabilities acting alone caused his unemployment.  As noted by the Court, the Board ordered the examiner to answer the following two questions:  

Is it at least as likely as not that the Veteran's service[-]connected disorders acting alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation? 

Is it at least as likely as not that the Veteran's service[-]connected disorders acting alone result in his being unable to secure and follow a substantially gainful occupation taking into account his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on his employability?  

The examination was conducted in January 2011.  The Court determined that there was not compliance with these orders.  It explained that the Board had instructed that the examiner address post-July 2008 medical records to determine if the Veteran's service-connected disorders acting alone rendered him unemployable but the January 2011 examiner did not discuss the post-July 2008 medical evidence.  The Court determined that a remand was necessary for the Board to ensure compliance with the December 2010 Remand order.  

The Court also determined that is was improper for the Board to rely on a July 2008 VA PTSD examination because although the examiner found that the Veteran had increased problems with PTSD and deficiencies in several areas, he did not explain the degree of impairment caused by these problems and deficiencies.  

Given the Court decision, there is insufficient medical evidence of record to decide these appeal as to these two issues and a remand is necessary to obtain such evidence.  

It is noted that the U.S. Court of Appeals for the Federal Circuit has issued a decision regarding expert evidence and adjudication of the question of entitlement to TDIU.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In that decision, the Federal Circuit made it clear that it is the VA adjudicator, not the medical examiner, who has the responsibility of making the ultimate TDIU determination.  Id at 1354.  In June 2013, VA issued Fast Letter 13-13 to all VA ROs.  That letter includes the following:

If the facts of the case require VA to examine the Veteran, do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  See M21-1MR, III.iv.3.A.9.f.  The responsibility for this decision rests solely with the rating activity (see 38 CFR § 4.16(a)).  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  

Given these documents, the Board will adjust its remand request to reflect this policy as well as to not deviate from the Court's determination regarding compliance with the Board's December 2010 Remand directives.  

      Skin Issue
      
In the December 2010 Remand, the Board directed that that VA provide the Veteran with a skin examination and obtain an opinion as to whether there is a nexus between any currently diagnosed skin disorder and his active service.  VA provided the requested opinion in January 2011.  The examiner provided a history of the Veteran's skin symptoms.  However, the examiner explained that there was no evidence of a skin condition at the time of the examination so no diagnosis could be provided without resorting to speculation.  She stated that in view of the lack of a diagnosis no opinion would be provided.  

In May 2013, the Board remanded the issue of entitlement to service connection for a skin disorder so that VA could afford the Veteran an adequate examination at a time when the skin condition was present.  The Board directed that when the Veteran's skin condition entered an active phase he should notify the RO and the RO should then ensure that he is scheduled for a VA examination by a dermatologist and the dermatologist should provide a medical opinion as to whether there is a nexus between his current skin disorder and his active service.  

Located in the claims file is the May 21, 2013 Board opinion followed by a May 29, 2013 letter from the Appeals Management Center (AMC) to the Veteran.  This letter asked that the Veteran notify the RO when his skin disorder enters an active phase and once that is done, the RO will schedule him for a VA examination by a dermatologist.  

The next document in the claims file is a Compensation and Pension (C&P) Exam Inquiry printed at the RO on June 28, 2013.  This indicates that a dermatologist skin examination and a medical opinion were requested on June 28, 2013.  

The next document is the report of a November 21, 2013 VA examination of the Veteran's skin.  The examination is signed by a physician who identified himself as a radiation oncologist.  The report indicates that the Veteran's claims file was not reviewed.  The report documents that during the examination the Veteran reported that he does not have any skin lesions at the present time.  The examiner explained that the current medical evaluation was no sufficient to confirm the presence of any skin abnormalities and recommended that the Veteran be reexamined at the time of clinical manifestation of skin abnormalities.  

There is a C&P examination note dated in December 2013 but signed in January 2014 by a physician who indicated that she is a C&P staff physician.  This physician stated that she had reviewed the medical records and history documenting the Veteran's report of a recurring rash involving his feet, hands, groin, and axillae but that there is currently no documented definitive diagnosis.  She explained that the rash occurs twice per year and resolves within two to three days.  She explained that because of the infrequency of the rash, scheduling an appointment during an active phase of the rash is not feasible because it is not known when the rash will occur.  She also noted that the Veteran reported that he has seen a dermatologist in the past for his skin condition, although there were no records of a dermatologist visit in the VA system.  She recommended that he obtain those records and when his rash is in its active phase, call the VA C&P department to see if he can be seen as a walk-in visit, and bring the records with him.  She also explained that the Minneapolis C&P department does not have a provider who specializes in dermatology; therefore, the Veteran will need to provide records of a previous dermatology assessment of his rash.  

Of record is a Report of General Information documenting a telephone contact by a VA employee with the Veteran in April 2014.  The contact was to find out if the Veteran had any medical treatment records for his skin condition.  

The Veteran reported that he was treated for his skin condition in 1968 and that the doctor who treated him has since died.  

The Veteran reported that he had a rash break out about a week earlier (early April 2014) and treated the rash with over-the-counter ointment.  He reported that he has no idea when the rash will manifest.  He also reported that he had called his VA physician when the rash broke out but when they (VA?) returned his call he could not get an appointment until a couple of days had passed and by then the rash had disappeared.  The caller suggested that the Veteran may want to go to the emergency room.  

The Appeals Management Center issued a Supplemental Statement of the Case in April 2014 and returned the case to the Board for appellate consideration.  

There is a question of compliance with the Board's May 2013 Remand directive as to the skin issue because an adequate examination was not provided.  

There is also a question as to whether the Veteran has cooperated with VA's efforts to provide him with the examination. 

There is no indication that he contacted the RO to inform the RO that his skin disorder was in an active phase as the Board instructed and as the AMC informed in the May 2013 letter.  The April 2014 Report of General Information also indicates that he did not contact the RO when his skin disorder entered an active phase but rather called his VA physician.  VA's duty to assist does not encompass a duty to provide assistance with the claimant only in a passive role.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999) (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Rather, a claimant has an obligation to cooperate in the development of evidence pertaining to his claim; failure to do so could subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped records.  See Kowalski, v. Nicholson, 19 Vet. App. 171, 178 (2005).  

The Board fully understand the problems associated with evaluating this alleged disability in an "active phase", assuming the problem exists.  However, in light of the Court action in this case, the Board finds that another remand is warranted to provide the Veteran with the opportunity for a VA examination to determine the nature and etiology of any skin disorder, if possible.  

Additionally, although there are copies of later VA examination reports, the claims file contains no records of VA treatment of the Veteran after December 2010.  Yet, from the April 2014 Report of General Information, it appears that the Veteran receives VA treatment.  In order to have a complete record for review, the AOJ must obtain all records of VA treatment of the Veteran after December 2010 and associate the records with the claims file  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative informing them that the Veteran must contact the RO as soon as his skin disorder enters an active phase so that the RO can ensure that he is scheduled for a VA examination by a dermatologist to determine the nature of his skin disorder.  Inform him that failure to do so may result in the denial of his claim and appeal.  

The letter must also inform the Veteran that he can submit relevant evidence from a private practitioner and that if he requests VA assistance in obtaining such existing evidence VA will provide the assistance.  Include copies of VA Form 21-4142 with the letter.  

The RO must document any contact by the Veteran or his representative with regard to his informing the RO that his skin disorder has entered the active phase and must include this documentation in the claims file.  The Veteran has indicated that his skin disorder manifests twice yearly.  Thus the RO should allow for an appropriate period of time for the Veteran to contact the RO to inform the RO that his skin disorder has entered the "active phase". 

2.  Once the Veteran contacts the RO that his skin disorder is in an active phase, the RO must take immediate action (if at all possible) to contact a VA facility with a dermatologist on staff for examination of the Veteran's skin condition.  

The Board fully understand the problems associated with evaluating this alleged disability in an "active phase", assuming the problem exists.  However, in light of the Court action in this case, and the prior remands (this is the first time this case has been before the undersigned) the Board finds that this action is required. 

In this regard, it is important for the Veteran to understand that normally VA examinations are planned months in advance and that the actions requested by the Board may not be achievable.  In any event, we will give this one more effort.  The Veteran's help is requested. 

The dermatologist must conduct an examination of the Veteran and identify the skin disorder (if any).  The dermatologist must be provided access to the claims file, either prior to or after the examination and provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder had onset during his active service or was caused by his active service.  The dermatologist must provide a complete rationale for any opinion reached.  

3.  Ensure that the Veteran is scheduled for a VA examination to determine the impairment caused by his service connected PTSD.  The Court of Appeals for Veterans Claims has found the July 2008 VA PTSD examination to be defective in that although the examiner found that the Veteran had increased problems with PTSD and deficiencies in several areas, he did not explain the degree of impairment caused by these problems and deficiencies.  The examiner must complete the following:  

(a)  Address all symptoms resulting from the Veteran's PTSD and explain the impairment caused by all symptoms of his PTSD for the period from May 2006 to the present.  

(b)  The examiner must refer to the July 2008 examination report in which that examiner referred to problems and deficiencies in several areas and the examiner must explain the degree of impairment caused by these problems and deficiencies.  

(c)  The examiner must, in particular, discuss the post-July 2008 medical evidence in rendering his or her opinion.  

4.  Ensure that the Veteran is scheduled for a VA examination to determine the impairment resulting from his tinnitus.  The examiner must be provided with access to the Veteran's claims file.  The examiner is asked to provide an opinion as to the impairment resulting from the Veteran's tinnitus.  

5.  The AOJ must review the examination reports to ensure that the examiners did indeed explain the impairment caused by his PTSD and his tinnitus in light of this Remand and the July 2014 Court decision.  If the reports are not adequate, the AOJ must take immediate corrective action.  

6.  This is a complex case back from the Veteran's Court.  After the respective development is completed, readjudicate the claims of entitlement to a rating in excess of 50 percent for PTSD and a TDIU and entitlement to service connection for a skin disorder.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




